                Case 2:18-cr-00839-SJO Document 7 Filed 12/11/18 Page 1 of 1 Page ID #:16




                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
USA                                                                 CASE NUMBER

                                                    PLAINTIFF(S)                        2:18-cr-00839-GW-1
                                 v.
McDaniel
                                                                          ORDER RE TRANSFER PURSUANT TO
                                                                       GENERAL ORDER 16-05 (Related Criminal Cases)
                                                   DEFENDANT(S).

                                                            CONSENT
          I hereby consent to the transfer of the above-entitled case to my calendar, pursuant to General Order 16-05.

                 12/11/18                                                S. James Otero
                   Date                                   United State
                                                                 States
                                                                     es District
                                                                        Diistrict Judge
                                                                        D


                                                         DECLINATION
          I hereby decline to transfer the above-entitled case to my calendar for the reasons set forth below:




                   Date                                     United States District Judge
                                  REASON FOR TRANSFER AS INDICATED BY COUNSEL

          Case 2:04-cr-01670 SJO-1                             and the present case:
                 A. Arise out of the same conspiracy, common scheme, transaction, series of transactions or events; or
                 B. Involve one or more defendants in common, and would entail substantial duplication of labor in pretrial,
                    trial or sentencing proceedings if heard by different judges.

                                                    Notice to Counsel from Clerk

          On all documents subsequently filed in this case, please substitute the initials    SJO                after the case
number in place of the initials of the prior judge, so that the case number will read 2:18-cr-00839 SJO                           .
This is very important because documents are routed to the assigned judge by means of these initials.




cc:         PSALA           PSAED          USMLA          USMSA          USMED          Previous Judge     Statistics Clerk

CR-59 (10/16)                 ORDER RE TRANSFER PURSUANT TO GENERAL ORDER 16-05 (Related Criminal Cases)
